Citation Nr: 0530261	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of lipomas, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran retired from active service in December 1997, 
after completing more than 20 years of active military 
service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the course of the appeal, the 
veteran moved to California and the Los Angeles, California, 
RO assumed jurisdiction of the appeal.

In November 2003, the Board remanded the case for a VA 
examination.


FINDINGS OF FACT

The skin disorder is manifested by no more than multiple 
lipomas that are non-tender, warm, dry and intact.


CONCLUSION OF LAW

Lipomas are no more than 10 percent disabling.  38 U.S.C.A. 
§ § 1110, 1131 (West 2002); 38 C.F.R. § § 3.303, 4.118, 
Diagnostic Codes (Codes) 7819-7806 (effective prior to August 
30, 2002), Codes 7820-7806 (effective August 30, 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A .§ § 5102 and 
5103 (West. 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased evaluation for lipomas.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The veteran was informed 
of the provisions of the VCAA in a letter to the veteran 
dated March 2001 which also explained the evidence necessary 
to establish entitlement.  The Board finds that he has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the July 1998 rating 
decision, the statement of the case (SOC) and subsequent 
supplemental statements of the case (SSOC) and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate his claim for increased evaluation and 
complied with the VA's notification requirements.  VA must 
also inform the veteran which evidence VA will seek to 
provide and which evidence the veteran is to provide. 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This was accomplished in the March 2001 letter to the 
veteran.  The Board concludes that VA has complied with all 
notification requirements.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, the Board notes that the initial 
rating decision was issued prior to the enactment of the 
VCAA.  Obviously, the VA could not comply with a law that was 
not yet in existence.  Furthermore, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield, the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the October 2003 letter 
specifically described the evidence needed to substantiate 
the claim and informed the appellant to "[s]end the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that VA has made all reasonable attempts 
to obtain treatment records, and provide the veteran VA 
examinations necessary to rate his disability.  He has been 
advised as recently as March 2004 that he has the right to 
submit additional evidence.  An RO hearing was held in 
February 1999.  The veteran was examined in April 2002.  The 
Board considered this examination inadequate to rate the 
veteran's disability, and remanded the case for another 
examination.  Examinations were scheduled for April, October 
and November 2004.  The veteran failed to report for these 
examinations.  Notification of this examination was sent to 
what appears to be the veteran's current address and other 
addresses of record; however, he did not appear for the 
examination or provide an explanation for his failure to 
report.  VA cannot assist the veteran further in this regard 
without his cooperation.  The communications from VA to the 
veteran informed him of the type of evidence which would be 
relevant and assisted him in providing it.  In this case, the 
Board finds that VA has complied with the duty to assist and 
the duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re- examination and a claimant, without 
good cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2005).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.

The appellant has been repeatedly scheduled and notified of 
scheduled VA examinations in association with his claim.  He 
failed to report for the examinations.  The veteran was 
informed of the consequences of failing to report to the 
examinations via a letter of March 2004.  Notices of the 
scheduled examinations were sent to three addresses of record 
in April 2004, October 2004, and November 2004.  The notices 
were returned as undeliverable.  The RO has made every 
reasonable effort to contact the veteran to schedule an 
examination.  Remanding the claim for another examination 
would be an act in futility.  The Board will decide the claim 
on the evidence of record.

As noted above, the failure to report for an examination 
prevents the Board from adequately addressing the degree of 
the veteran's impairment.  The record establishes that the 
veteran has been assigned a 10 percent evaluation.  

At the outset, it is noteworthy that under the previous 
criteria (in effect prior to August 30, 2002), the RO 
properly rated the disability at issue under Code 7819, for 
benign new skin growths, which provided for rating as 
dermatitis or eczema under Code 7806.  However, the new Code 
7819, for benign skin neoplasms, directs that disability 
under the code is to be rated under Codes 7800, 7801, 7802, 
7803, 7804, or 7805, or based on impairment of function.  It 
does not provide for rating under Code 7806.  Accordingly, 
the Board finds that under the new criteria, the disability 
is most appropriately rated by analogy to the new Code 7820, 
for infections of the skin not listed elsewhere, which does 
allow for rating under Code 7806.

The currently assigned 10 percent evaluation contemplates 
exudation, exfoliation or itching if involving an exposed 
surface or an extensive area under the old criteria, or; 
under the new criteria, at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  In 
order to warrant a higher evaluation, the evidence would have 
to approximate exudation or itching constant, extensive 
lesions or marked disfigurement under the old criteria, or; 
under the new criteria, 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.
 
In May 1998, an examination disclosed multiple lumps and 
bumps on the thigh, buttocks and forearms with a soft tissue 
mass at the billfold line.  None were swollen, tender or had 
erythema.  When examined in June 2001, he reported that they 
itched on and off.  The examination disclosed multiple 
lipomas.  In the buttock area they measured 2-3 cm and were 
non-tender.  It was reported that there were 3-4 small ones.  
In another report, it was established that there were 
generalized lipomas up to one inch in size.  They were warm, 
dry and intact.
 
In regard to the older criteria, a higher evaluation is not 
warranted.  There is no credible evidence of exudation or 
itching constant.  The veteran's own report, if accepted as 
true, establishes intermittent itching rather than itching 
constant.  There has never been any competent evidence of 
exudation and there is no competent evidence of marked 
disfigurement.  Rather, the lipomas have been described as 
warm, dry and intact.  Although there are multiple lipomas, 
the evidence is inadequate to establish that there are 
extensive lesions.  In regard to the revised criteria, a 
higher evaluation is not warranted either.  Although there 
have been findings of multiple lipomas and generalized 
lipomas, the evidence is inadequate to establish that the 
condition involves 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected.  Furthermore, there 
is no competent evidence of systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12 month period.  In fact, at the RO hearing, 
the veteran testified that there was no treatment for his 
lipomas.  Accordingly, an increased rating for lipomas is not 
warranted.

ORDER

Entitlement to an increased rating for lipomas, currently 
evaluated at 10 percent disabling is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


